 In the Matter of THE RAULAND CORPORATIONandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL B-1031, A. F. OF L.Case No. 13-R-2761.-Decided June 9,1945Mr. H. E. Christensen,of Chicago, Ill., for the Company.Mr. M. F. Darling,of Chicago, Ill., for the I. B. E. W.Mr. Irving Krane,of Chicago, Ill., for the U. E.Miss Virginia A. Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of ElectricalWorkers, Local B-1031, A. F. of L., herein called the I. B. E. W., allegingthat a question affecting commerce had arisen concerning the representa-tion of employees of The Rauland Corporation, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before John R. Hill, Trial Examiner.Said hearing was held at Chicago, Illinois, on February 16, 1945. At thecommencement of the hearing, the Trial Examiner granted a motionofUnited Electrical, Radio & Machine Workers of America, C. I. 0.,herein called the U. E., to intervene. The Company, the I. B. E. W., and theU. E. appeared and participated. All parties were afforded full opportunityto be heard, to examine and-cross-examine witnesses, and to introduceevidence bearing on the issues. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed. Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYThe Raulaiid Corporation is an Illinois corporation engaged in themanufacture of radar, radio, and communications equipment and it oiler- -62 N. L. R. B., No. 39.248 THE RAULANV CORPORATION249aces four plants located in Chicago, Illinois.During the calendar year of1944, the Company purchased raw materials valued in excess of $500,000,40 percent of which was shipped to it from points outside the State of Illi-nois.During the same period, the Company sold products valued' in excessof $1,000,000, 75 percent of which was shipped to points outside the Stateof Illinois.A total of approximately 1,500 persons are employed by theCompany, and the Company is engaged almost 100 percent in the wareffort.The Company concedes that it issengaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, Local B-1031, affili-ated with the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.United Electrical,Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about November 14, 1944, the U. E. and the I. B. E. W., advisedthe Company that each claimed to represent a majority of the Company'semployees and requested recognition as the exclusive agent for purposesof collective bargaining.The Company has refused to recognize eitherorganization until certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that each of the labor organizations represents a substantial num-ber of employees in the unit alleged to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe I. B. E. W. seeks a company-wide, four-plant unit of production andmaintenance employees, exclusive of certain employee classifications. Theparties are in substantial agreement as to the specified composition of theunitwith certain exceptions hereinafter discussed, but some question israised by the U. E. as to whether Plant No. III should be included therein.1 The Field Examiner reported that the I B. E. W. submitted 668 authorization cards, the U. E.189 authorization cards; that 607 I. B.E.W. cards and 124 U. E cards bore names of persons appear-ing on the Company's pay roll of November 15, 1944. Thirty-eight of the latter designations appearon those submitted by the I. B E W There are approximately 1,504 employees in the alleged appro-priate unit.Eleven cards submitted were dated between the months of January 1944,and February1945, except for 32 I. B. E W. cards which were undated. 2;0DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company operates four plants in Chicago, Illinois, located at 4245N. Knox Avenue, 1400 N. Kostner Avenue, 3020 W. Lawrence Avenue,and 4558 W. Fullerton Avenue, herein referred to as Plants I, II, III, andIV, respectively.All four plants are within a radius of 3/ miles of PlantNo. I. The Company refers to, Plant No. I as its main plant and theother three plants as supplementary plants. Originally all operations werehoused in Plant No. I, the other plants having been established as emer-gency plants within the past year.Manufacturing operations of a similarnature are carried on in each of the plants except Plant No. III which isused as a warehouse and storeroom.The record indicates that there is considerable interdependence andintegration of operations in the Company's four plants. Employees arehired by a central authority and are subject to transfer from one plant toanother; all work production is supervised by a single works manager whois located in Plant No. I ; a central office is maintained in Plant No. I.the other plants having only "factory" offices; the plant-protection unitisa single organization guarding all four plants, supervised by a chiefguard who reports to the personnel director in Plant No. I ; although PlantsNo. I, II, and IV maintain regular stockrooms, Plant No. III is used tostore materials overflowing from those stockrooms. Plant No. III issues,upon requisition, materials to the other three plants and is staffed by threefull-time and eight part-time employees. In view of the close integrationbetween Plant No. III and the other three plants, as shown by the fore-going facts, we are of the opinion, and find, that a four-plant unit is appro-priate for the purposes of collective bargaining EThe composition of the unit11All parties are agreed that the proposed unit includes all production andmaintenance employees, and excludes employees engaged in accounting,file,pay-roll, purchasing, sales, personnel, employee's service, contracttermination, production control, material-'control, expediting, electronics,'product engineering and engineering departments ; and timekeepers, worksmanager, superintendent, general foremen, foremen (Treasury), foremenA and B, chief guard, guards, chief inspector, assistant, chief inspector,inspection engineer, maintenance engineer, chief shipping clerk, and stockdepartment manager. They are in dispute, however, as to the inclusionor exclusion of the categories of employees discussed below :Foremen C, D, andE.-The organizational line of supervision in PlantsII and IV runs from the Works Manager, through the Superintendent tothe foremen. In Plants I and III the line of supervision runs directly from2Matter of Mills Industry, Inc.,57 N. L. R. B. 467.8 The department referred to is the electronics department located in the general office as dis-tinguishable from that of the production division. THE RAULAND CORPORATION251theWorks Manager to the foremen. The foremen are classified as "Treas-ury," "A," "B," "C," "D." and "E." The record indicates that the dutiesand authority of Foremen (Treasury) are comparable to those of Fore-men A. Allparties areagreed to the exclusion of Foremen (Treasury),A, and B. The I. B. E. W. requests that Foremen C, D, and E be includedin theunit sought.The U.E. contends that such foremen should be excludedas supervisory employees. The Company agrees that Foremen C shouldbe excluded, but takes no position as to D and E.The foremanclassificationswere established by the Company about ayearago. Foremen(Treasury) are paid on a straight salary basis Fore-men A, B, C, D, and E are paidon anhourly basis. Prior to the establish-ment of those alphabeticalclassifications, the Company referred to ForemenA and B as Foremen; to C as Assistant Foremen, to D as Supervisors; thetestimony indicates that D and E would be comparable to group leadersThere are approximately 66 foremen employed by the Company Of thistotal, there are 20 Foremen C and 8 Foremen D, At present the Companyhas no employees classified as Foremen E and does not intend to fill sucha classification in thefuture. The Company employs also 5 general fore-men, allof whom have charge of a number of departments. In each depart-ment thereis a rankingforeman who may be a Foreman (Treasury) A,or B. The record clearly indicates that such foremen have the authority tomake recommendations affecting the status of employees. The evidencefurther indicates that the authority of Foremen C is equivalent to that ofA and B. The authority of Foremen C is distinguishable from that ofD and E in that the latter may only make "suggestions" as to the statusof employees, which "suggestions" are investigated by the ranking fore-man who inturnmakes a"recommendation" to the superintendent orworks manager,whereas "recommendations" of Foremen C to the rank-ing foreman are automaticallyeffected.A further distinction . is thatalthough ForemenC,D, and E all spend part of their time in manuallabor,C spends considerablyless than eitherD or E. Thereis also a com-parable discrepancyin occasionfor attendance at foremen's meetings, Dand E appearing only in isolated ipstances and C appearing with a greaterregularity.All foremenreceive ahigher rate of compensation than theirsubordinates. As compared to each other, the starting salary on the weeklywage scale is as follows: E-$26.25; D-$29 75: and C-$33. WVe are ofthe opinion and find that Foremen C are supervisory employees within theBoard's customary definition but that Foremen D and E do not possesssuch supervisory status. Accordingly, we shall exclude Foremen C andinclude Foremen D and E in the unitCafeteriaEmployees.-TheCompany maintains a cafeteria for thebenefit of all employees. These facilities, located in Plant No 1, are oper-ated by a manager, anassistantcook, a cook's helper, 10 counter girls, a 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDdish carrier, a utility man, and a cashier. The I. B. E. W. seeks to includeallcafeteria employees, except the cafeteria manager, in the productionand maintenance unit requested, while the U. E. contends that all cafeteriaemployees be excluded. The Company takes no position on this point. Whilethe cafeteria workers are not directly connected with the productionprocesses, the evidence indicates that the conditions of employment of cafe-teria workers are identical with those of the production and maintenanceemployees ; they are paid on the same basis ; carried on the same pay roll ;punch the same time clocks ; and are eligible under the Company's policyto all the same seniority and promotion benefits. The interests of theseemployees are not so dissimilar that both groups cannot be representedin a single unit. Accordingly, we shall include them.'Inspector Technicians A andB.-In the production inspection depart-ment, inspectors of various levels and grades are employed to examineproducts for defects. The I. B. E. W. seeks to include, in the production andmaintenance unit sought herein, all employees of this Department, includingthe two Inspector Technicians, A and B. The U. E. contends that the latteremployees should be excluded ; the Company would include them. Whilethe evidence indicates that the employees in dispute are more highly skilledthan the lower levels of inspectors ; their duties and responsibilities varyfrom that of the other inspectors only in the matter of degree ; additionaleducational or technical qualifications are not required ; nor are theyengaged in any experimental work. In the absence of any showing of super-visory authority, we find that Inspector Technicians A and B are properlyincluded in the unit hereinafter found appropriate.'Departmental Clerks.-Thereare four or five employees now classifiedas departmental clerks. The I. B. E. W. and the Company seek to includethese employees in the production and maintenance unit sought herein ; theU. E. contends that they should be excluded. The evidence indicates thatthese employees engage in manual labor 50 percent or more of their work-ing time ; that all of their functions, including clerical, are performed intheir respective production departments ; that they are responsible directlyto their department foreman; and that they are paid on an hourly basis. Itis our opinion that the interests of these employees are identical with thoseof the production and maintenance employees. We shall, therefore, includedepartmental clerks in the unit.'Precision Inspector A, Routine Production Tester, Analyzer B, andGeneral Maintenance Man:The I. B. E. W. would include these employeesand the Company agrees. The U. E., however, contends that they should heexcluded as supervisory employees. There is no showing in the record that4Matter of The Globe Company,60 N. L. R. B. 1312.5Matter of The Whitcomb Locomotive Company,60 N L R B 1160.6Matter-of Goodman Manufacturing Company,58 N. L. R B. 531, and cases cited therein. THE RAULAND CORPORATION253these employees direct or supervise the work of any other employees, orthat their duties differ substantially from those of production and mainte-nance employees.In the absence of any evidence that such employees pos-sess supervisory authority,we shall include them in the unit.Shipping Clerk.-TheI.B. E. W. and the Company seek to include Ship-ping ClerkA. The U. E. requeststhat this employee be excluded. Theemployee in dispute is acting as foreman half of each day, replacing theregular foreman who is convalescing from a recent illness and apparentlyisunable to work full time.Upon the foreman's return to full time theemployee in question will return to his regular duties as Shipping Clerk.We shall,therefore,exclude the Shipping Clerk from the unit for so longas lie is acting as foreman.'Truck Drivers.-The U. E.requests the exclusion of two outside truckdrivers. Neither the I.B. E. W. nor the Company expresses a position. Theemployees in question drive entirely within the city of Chicago. Since itdoes not appear that there is a similarity of interests or conditions ofemployment sufficient to include them in the unit requested,we shallexclude the outside truck drivers."We find that all production and maintenance employees at the Com-pany's Plants Nos. I, II, III, and IV,including foremen D and E, cafeteriaemployees,departmental clerks, inspector technicians A and B, precisioninspector A, routine production tester, analyzer B, general maintenanceman, and shippingclerkA,° butexcluding employees engaged in theaccounting,file, pay-roll, purchasing,sales,personnel, employees'service,contract termination,production control, material control expediting elec-tronics,"productionengineering,and engineering departments;timekeep-ers, guards,truck drivers,works manager,superintendent,general fore-men, chief inspector,assistant chief inspector,inspection engineer,mainte-nance engineer,chief shipping clerk, stock department manager, cafeteriamanager, chief guard, foremen(Treasury) A, B, and C, and all or anyother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees,or effec-tively recommend such action,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-7Cf.Matter of H. Brinton Company,57 N L. R B 14428Matter of Kingan&Co, Incorporated,61 N L R B 12229 ShippingClerk A shallbe deemed excluded from the unit until such time as he is no longr.iacting as foreman.io That electronics department located in the general office 2.4DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiately preceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.The Company employs approximately 169 part-time employees. Theywork regularly for the Company from 4 to 6 days per week, working 20to 30 hours weekly. They are employed throughout the various depart-ments, holding identical labor grades and job classifications as do full-timeemployees ; they are paid on the same basis for performance of identicalduties. The Company has utilized this part-time system of employment forsome 5 years. The I. B. E. W. requests that part-time employees workingmore than 20 hours a week be deemed eligible to vote. The U. E. contendsthat all part-time employees should be found ineligible. The Companytakes no position. Although, due to changing operations, the Companycontemplates eliminating the employment of part-time employees, whenand if such change occurs, part-time employees will be offered an oppor-tunity to become full-time employees, since the Company has no intentionof effecting any general reduction in personnel. We are of the opinion thatthe interests of these regular part-time employees is sufficient to warranttheir participation in the election hereinafter directed."The Company also has in its employ approximately 25 individuals whoare detailed by the U. S. Navy to work in the Company's shipping depart-ment. This group is employed sporadically on a temporary basis and nor-mally is used only when a backlog exists toward the close of each month.All parties stipulated that such employees be excluded from any unit estab-lished. In accord with the parties' agreement, we find that these part-timeemployees are ineligible to vote in the election directed hereinafter.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The Rauland Corporation,Chicago, Illinois, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the National LaborRelations Board; and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period imme-u National LockCompany,61N 1, R B 1366, Inteutahonat HarvesterCompany,WisconsinSteelWorks, 61N. L. R B 133. THE RAULAND CORPORATION2»cliately precedingthe date of this Direction,including regular part-timeemployees andemployeeswho did notwork duringthe said pay-roll periodbecause theywere ill or on vacation or temporarilylaid off, andincludingemployeesin the armed forces ofthe United States whohave since quitor been dischargedfor cause and have not been rehired or reinstated priorto the date of the election,to determinewhether theydesire tobe repre-sented byInternationalBrotherhoodof ElectricalWorkers, Local B-1031,A. F. of L., or by United Electrical, Radio & Machine Workers of Amer-ica,C. I. 0., forthe purposes of collective bargaining,or by neither.